     Case 2:20-cv-00514-SPL--MTM Document 53 Filed 06/17/20 Page 1 of 2




 1                                                                                              MW

 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Marisol Mendoza,                                 No. CV-20-00514-PHX-SPL (MTM)
10                        Petitioner,
                                                       ORDER
11    v.
12    William Barr, et al.,
13                        Respondents.
14
15           Yesterday, this Court ordered Respondents to immediately transfer Petitioner to a
16    negative pressure cell located in the medical unit “for the purpose of providing Petitioner
17    with ‘a higher level of observation [and] care.’” (Doc. 49 (quoting Figueroa Decl. ¶ 23).)
18    Respondents were also ordered to closely monitor Petitioner’s symptoms and frequently
19    test her vital signs, including her pulse oximetry, and if Respondents were unable to
20    provide her with that medical care, they should immediately release her.
21           Petitioner has filed, through counsel, an Emergency Motion to Amend (Doc. 50), in
22    which she states that (1) upon being transferred to the negative pressure room cell
23    yesterday, she was told by detention staff to clean the cell herself, even though she is still
24    sick with a COVID-19 infection; (2) no one had come into Petitioner’s cell to check on her
25    or test her vital signs between 10:00 p.m. last night, and at the earliest, 8:45 a.m. this
26    morning; and (3) as of at least 8:45 a.m. this morning, she had not been provided with her
27    diabetes medication or Tylenol for her COVID-19 infection, despite having been
28    previously allowed to keep those medications in her cell.
     Case 2:20-cv-00514-SPL--MTM Document 53 Filed 06/17/20 Page 2 of 2




 1          IT IS ORDERED that, no later than by 4:00 p.m. today, June 17, 2020,
 2    Respondents must show cause why Petitioner should not be immediately released into the
 3    care of her daughter, Leslie Rosales Mendoza, under conditions of supervision that
 4    Respondents deem appropriate.
 5          Dated this 17th day of June, 2020.
 6
 7                                                     Honorable Steven P. Logan
 8                                                     United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
